Almand, Justice.
The, judgment under review is one remanding the custody of a child to the respondent, the Thomas County Department of Public Welfare, after a hearing in a habeas corpus proceeding.
The record and the evidence disclose the following: In August, 1956, Dorothy M. Paaikratz, the mother of Cynthia Pankratz, a female infant then nine months of age, executed a written instrument delivering the care and custody of the child to the petitioners, W. A. Parker and his wife, and further agreeing for them to adopt the child. Custody of the child was thereupon surrendered to the Parkers. In March, 1958, as a result of a request by the father of the child, A. J. Pankratz, the lawful husband of the child’s mother, the director of the Thomas County Department of Public Welfare made inquiries concerning the. child and found that she was in' the custody of W. A. Parker in Thomas County and living under conditions which were insufficient and improper to satisfy the needs and care necessary for her well-being. Thereupon by order of the Judge of the Juvenile Court of Thomas County the custody of the child was taken from W. A. Parker and placed in a foster home under the supervision of the Thomas County Department of Public Welfare and subject to’ further order of the juvenile court.
Under these facts which disclose that the father had never surrendered custody of the. child to the Parkers, and that legal *702custody of the child at present is in the respondent, under an order of the juvenile court, the order remanding custody of the child to- the respondent was demanded.

Judgment affirmed.


All the Justices concur.